EXHIBIT 10.1

SEPARATION and CONSULTING AGREEMENT


 

THIS AGREEMENT made as of the 6th day of November, 2019 (the “Effective Date”).

AMONG:

CERIDIAN CANADA LTD. (“Ceridian Canada”)
and CERIDIAN HCM HOLDING INC. (“Ceridian Holding”)


and -

ARTHUR GITAJN
(hereinafter “Gitajn”)

WHEREAS:

A.Ceridian Canada is a corporation incorporated pursuant to the federal laws of
Canada, carrying on business in Canada of providing human capital management
software and services;

B.Ceridian Holding is a Delaware corporation and the indirect parent company of
Ceridian Canada;

C.Gitajn is currently Executive Vice President and Chief Financial Officer
(“CFO”) of Ceridian Canada, Ceridian Holding and certain other affiliates of
Ceridian Holding (Ceridian Canada, Ceridian Holding and their respective
affiliates are collectively referred to as “Ceridian”);

D.Ceridian and Gitajn have mutually agreed that Gitajn’s employment with
Ceridian will change as

follows:

 

1.

effective as of the date that a new CFO is appointed (the “CFO Replacement
Date”), Gitajn will no longer be the CFO, but will remain as an employee of
Ceridian in the role of Senior Advisor to the President until the Employment
Separation Date (as defined below); and

 

2.

from and after the Employment Separation Date, Gitajn will cease to be an
employee of Ceridian, but will continue, without interruption, to provide
Consulting Services (as defined below) during the Consulting Term (as defined
below).

 

THEREFORE, in consideration of the mutual covenants and agreements hereinafter
contained to be performed, the parties agree as follows:

Section 1.Definitions

1.01As used in this Agreement:

 

(a)

“Agreement” means this Agreement and any schedules hereto, as may be amended in
writing by both parties;

 

(b)

“Confidential Information” means any information identified by Ceridian or a
Customer as “Confidential” and/or “Proprietary”, or which, under the
circumstances, ought to be treated as confidential or proprietary including,
without limitation, non-public information related to Ceridian or the Customer’s
business (as the case may be), employees, service methods, software,
documentation, financial information, prices and product plans, whether in
written, verbal, or electronic form, but does not include information which
Gitajn can establish: (i) has become generally available to the public other
than as a result of a breach of the Agreement by Gitajn or any third party to
whom Gitajn has disclosed same; (ii) was disclosed to Gitajn on a
non-confidential basis by a third party who did not owe an obligation of
confidence to Ceridian or a Customer (as the case may be) with respect to the

--------------------------------------------------------------------------------

 

disclosed information; or (iii) was known by Gitajn prior to its receipt from
Ceridian or a Customer (as the case may be), as evidenced by written document;

 

(c)

“Consulting Services” means general business consultation services to be
provided by Gitajn hereunder as may be requested from time to time by Ceridian
during the Consulting Term, and in particular (but without limitation) with
respect to budgeting, reporting and other financial matters with respect to the
business;

 

(d)

“Consulting Term” means period of time from the Employment Separation Date to
and including June 30, 2022;

 

(e)

“Customer(s)” means any party who has entered into an agreement with Ceridian
for the supply by Ceridian of products or services, or any party with whom
Ceridian is actively engaged in an effort to enter into such agreement;

 

(f)

“Employment Agreement” means the written employment agreement entered into
between Gitajn and Ceridian Canada dated September 14, 2016;

 

(g)

“Employment Laws” means the Income Tax Act (Canada), the Canada Pension Plan
Act, the Employment Insurance Act (Canada) and any other federal, provincial or
municipal legislation now or hereafter in existence applicable to the
relationship between employees and employers;

 

(h)

“Employment Separation Date” means the day on which Gitajn’s employment with
Ceridian ceases, as contemplated in Section 2.01 below;

 

(i)

“Personal Information” means information about an identifiable individual or
allowing an individual to be identified, including any information relating to
the employees of Ceridian or a Customer;

 

(j)

“Restrictive Covenants” means collectively the following:

 

(i)

the Non-Competition, Non-Recruitment, and Non-Disparagement provisions stated at
Sections 7.02, 7.03, and 7.04 of the Employment Agreement; and

 

(ii)

the Non-Competition, No-Hire and Non- Solicitation Restrictions as stated in the
Stock Incentive Plans (as defined below) and / or the corresponding written
Notice(s) of Option Grant under which any Stock Options were granted to Gitajn;

 

(k)

“Stock Incentive Plans” means collectively, the 2013 Ceridian HCM Holding Inc.
Stock Incentive Plan, as may have been amended from time to time, and the
Ceridian HCM Holding Inc. 2018 Equity Incentive Plan, as may be amended;

 

(l)

“Stock Options” means those outstanding stock option awards granted to Gitajn as
identified in written option grant notice(s), issued under the Stock Incentive
Plans; and

 

(m)

“Work Product" means models, devices, reports, computer programs, tooling,
schematics and other diagrams, instructional materials, and anything else Gitajn
produces in the course of providing the Consulting Services.

Section 2.Change in Roles and Responsibilities; Separation from Ceridian

2.01The parties agree that:

 

(a)

as of the CFO Replacement Date, Gitajn shall no longer be the CFO of Ceridian,
and shall thereafter be employed as, and only have responsibility for performing
his roles and responsibilities as, Senior Advisor to the Chief Executive Officer
of Ceridian; and

 

(b)

as of December 31, 2020 (“Employment Separation Date”), Gitajn’s employment with
Ceridian will cease, and thereafter Gitajn shall continue performing services
for Ceridian solely as consultant and independent contractor, on and subject to
the terms set forth in Section 3 below.

--------------------------------------------------------------------------------

Gitajn hereby confirms that he has had adequate opportunity to ask Ceridian any
questions regarding this Agreement and to discuss this Agreement with his
financial and legal advisors, and any other persons he wished to consult
(subject to the confidentiality obligations contained herein).  Gitajn further
agrees that he has voluntarily decided to become a party to this Agreement, and
understands it will be effective when it is executed by him.  In order to
receive all of the benefits of this Agreement, Gitajn must execute the Release
of Claims attached hereto as Schedule A on or after the Employment Separation
Date, which covers the period from the date of his execution of this Agreement
until the Employment Separation Date (“Additional Release”).  Regardless of
whether or not this Agreement is executed, Gitajn will be paid all salary or
wages, vested and unused paid days off, and all other amounts to which he is
entitled to by law accrued and owing as at the Employment Separation Date, less
all legally required or authorized withholding.  

2.02If and to the extent the Ceridian Holding Board of Directors approves a
bonus payout to employees under Ceridian’s Management Incentive Plan in respect
of the calendar year 2020, Gitajn will be entitled to receive a prorated portion
of such bonus compensation to which he would have otherwise become entitled for
the 2020 fiscal year, calculated by multiplying such bonus compensation by a
fraction, the numerator of which is the number of days from January 1, 2020
through to and including the Employment Separation Date, and the denominator of
which is 365.  For the avoidance of doubt, assuming Gitajn’s Employment
Separation Date remains December 31, 2020 and not changed by agreement of Gitajn
and Ceridian, Gitajn will be entitled to 100% of any such bonus payment.  Any
such bonus amount will be paid to Gitajn at the same rate as the bonus
achievement and payout percentage, and will be paid at the same time as,
payments under the plan are made to other Ceridian employees.

2.03All issued and outstanding Stock Options granted to Gitajn will be handled
in accordance with the terms of the Stock Incentive Plans, as applicable, and
the option agreements governing such Stock Options and underlying shares.

2.04All health, dental and other benefit plans in which Gitajn and any of his
dependents are currently enrolled will terminate at midnight on his Employment
Separation Date.  Thereafter, Ceridian will provide continuation of medical,
dental, and prescription healthcare coverage only, through to and including the
earlier of:

 

(a)

the first anniversary of his Employment Separation Date; or

 

(b)

the date Gitajn becomes eligible to participate in any other group health
insurance program. In this regard, Gitajn agrees to provide notice to Ceridian
as soon as reasonably possible of his eligibility to participate in any other
group health insurance program.

2.05All business travel accident, accidental death and dismemberment insurance,
short-term and long-term disability, and other insurance coverage to which
Gitajn has been entitled as a Ceridian employee, will terminate at midnight on
the Employment Separation Date.

2.06Other than as explicitly set forth in this Agreement, the consideration and
other benefits as set forth in this Section 2 will constitute the full amount of
monies and other consideration to be paid to Gitajn by Ceridian with respect to
and in connection with the termination of his employment, including but not
limited to (i) any amounts under Ceridian’s incentive or bonus programs for
periods completed prior to or following the Separation Date, (ii) any amounts
under the Employment Agreement, and (iii) any amounts owing or claimed to be
owing to Gitajn pursuant to the terms of any other compensation arrangement to
which he was subject during the term of his employment with Ceridian.

Section 3.Engagement of Gitajn as a Consultant

3.01Ceridian agrees to engage Gitajn as an independent contractor to perform the
Consulting Services, and Gitajn agrees to make himself reasonably accessible and
available to Ceridian throughout the Consulting Term,

--------------------------------------------------------------------------------

on an independent contractor/consulting basis to provide the Consulting Services
as may be requested from time to time by Ceridian.

3.02As Gitajn will continue to be providing services to Ceridian without
interruption following the Employment Separation Date, as consideration for the
Consulting Services to be provided, Gitajn will be permitted to keep his
existing Stock Options, which Stock Options shall continue under the same terms
and conditions as provided under the Stock Incentive Plans, as applicable, and
the option agreements governing such Stock Options and underlying
shares.  Gitajn’s Stock Options shall continue to vest until the earlier of:

 

(a)

the expiration of the Consulting Term; or

 

(b)

the earlier termination of this Agreement in accordance with the written terms
hereof.

However, and for the avoidance of doubt, in the event Gitajn breaches any term
of this Agreement (including without limitation, his obligations as set forth in
Section 3.06 or Section 5,  then in addition to any other rights or remedies
Ceridian may have at law or in equity, the Consulting Services shall
automatically terminate, this Section 3 shall become null and void, all Stock
Options will be handled solely in accordance with the original terms of the
Stock Incentive Plans, as applicable,  and the option agreements governing such
Stock Options and underlying shares, and any Stock Options which may have vested
during the Consulting Term shall immediately be forfeited.

3.03The only consideration to which Gitajn will be entitled for providing the
Consulting Services is his ongoing rights to the Stock Options as set forth in
Section 3.02 above.  However, and for the avoidance of doubt, Ceridian shall
reimburse Gitajn for reasonable and demonstrable expenses directly incurred in
carrying out his responsibilities under this Agreement, which may include, by
way of example only, reasonable travel expenses.  Gitajn shall not have the
authority to charge any expenses to Ceridian without its prior approval, nor to
execute any contracts or other documents on Ceridian’s behalf.

3.04During the Consulting Term, Gitajn will be subject to the Restrictive
Covenants.

3.05In addition to the obligations set forth herein, Gitajn shall comply at all
times with Ceridian’s security procedures in effect from time to time, as well
as the terms and conditions of all Ceridian written policies, including without
limitation, the following if and/or as applicable (copies of which Gitajn
acknowledges having been provided to him or made available to him):

Ceridian Code of Conduct
Privacy Policy
Security Standards / Requirements
Travel Policy

3.06Gitajn shall not, either during the course of the Consulting Term or
thereafter, for any reason whatsoever, directly or indirectly:

 

(a)

disclose any Confidential Information to any person, firm or corporation other
than for the purposes of providing the Consulting Services, and as authorized by
Ceridian or the Customer (as the case may be) in advance; or

 

(b)

use for Gitajn’s own purpose, or for any purpose other than that of providing
the Consulting Services, any Confidential Information which he acquires through
his involvement with Ceridian or a Customer and through his contact which any
person, firm or corporation affiliated with Ceridian or a Customer.

At all times Gitajn shall act bona fide and in the best interests of Ceridian
and the Customers.

3.07Notwithstanding anything to the contrary, the Consulting Services may be
terminated:

 

(a)

by Ceridian Canada for Cause (as that term is defined in the Employment
Agreement), at any time during the Consulting Term without notice or pay in lieu
thereof;

 

(b)

by Gitajn, without Cause, by giving Ceridian Canada thirty (30) days advance
written notice.

--------------------------------------------------------------------------------

For the avoidance of doubt, to the extent Ceridian Canada is able to show Cause,
Gitajn shall be considered to have breached the Agreement for the purposes of
Section 3.02.  The Consulting Services shall also terminate without notice or
pay in lieu thereof in case of the death of Gitajn, or by reason of illness or
accident whereby Gitajn is incapable of carrying out the terms and conditions of
this Agreement for one (1) month, or upon the bankruptcy of either party.

3.08On termination of this Consulting Services, Gitajn shall:

 

(a)

forthwith deliver up all documents, papers, plans, materials and other property
of or relating to the affairs of Ceridian and any Customers which may then be in
his possession or under his control; and

 

(b)

immediately cease making any representation that he is associated with Ceridian
or any Customers.

3.09Gitajn represents that he is and will at all times throughout the Consulting
Term comply with all applicable legislation relating to privacy and the
collection, use and disclosure of Personal Information.

3.10During the Consulting Term, Gitajn will not be an employee of Ceridian
Canada or any other Ceridian entity, and will be considered an independent
contractor, and accordingly Employment Laws will not apply to Gitajn at any
point during the term of the Consulting Services.  Ceridian is interested only
in the results obtained by Gitajn who retains sole control of the manner and
means of performing the Consulting Services, subject to its specific terms and
conditions, and provided that he maintains standards generally accepted in the
industry for such services.  

3.11All Work Product will belong to Ceridian, and Gitajn will deliver all Work
Product to Ceridian upon the earlier of the expiration/termination of the
Consulting Services or Ceridian's request. Gitajn will promptly disclose to
Ceridian any works of authorship, including drawings, designs, plans,
specifications, notebooks, tape recordings, computer programs, computer output,
models, tracings, schematics, photographs, reports, findings, recommendations,
educational materials, data and memoranda of every description and anything else
Gitajn produces in connection with the Consulting Services, and Gitajn hereby
assigns to Ceridian all copyrights in such works.  To the extent permitted by
law, Gitajn waives any moral rights, such as the right to be named as author,
the right to modify, the right to prevent mutilation and the right to prevent
commercial exploitation, whether arising under the Berne Convention or
otherwise.  Gitajn will sign any necessary documents and will otherwise assist
Ceridian, at Ceridian’s expense, in registering Ceridian’s copyrights and
otherwise protecting Ceridian’s rights in such works in any country.  Ceridian
will own all patents, copyrights or trade secrets covering such materials and
will have full rights to use the materials without claim on the part of Gitajn
for additional compensation. Gitajn will not use any pre-existing intellectual
property including any trade secret, invention, work of authorship, mask work or
protectable design that has already been conceived or developed by anyone other
than Ceridian in connection with the Consulting Services unless Gitajn has the
right to use it for Ceridian’s benefit.

Section 4.Release of Claims Against Ceridian; Waivers

4.01In consideration of the terms and conditions of this Agreement, Gitajn
hereby fully and completely releases and discharges Ceridian, and all present
and former subsidiaries, parents and affiliated corporations, and all of their
respective directors, officers, agents, employees, trustees, insurers,
attorneys, employee benefit plans and their fiduciaries, and each of their
successors and assigns (collectively, the “Released Parties”), from any and all
claims, complaints, agreements, obligations, demands and causes of action which
he has or may have and which are known or unknown, arising out of any actions,
conduct, decisions, behavior or events occurring up to the date of execution of
this Agreement or in any way connected with his employment relationship with
Ceridian, his separation from employment from Ceridian, or his entering into
this Agreement. Gitajn further understands that he must execute the Additional
Release upon or after the Employment Separation Date in order to receive all of
the benefits of this Agreement, including without limitation, being engaged as a
consultant for the Consulting Term (and accordingly the benefit of further Stock
Options potentially vesting).  This Agreement, and the release of claims it
contains, specifically covers, but is not

--------------------------------------------------------------------------------

limited to, any and all claims, complaints, causes of action or demands that
Gitajn has or may have against the Released Parties relating in any way to the
terms, conditions and circumstances of his employment up to and including the
date of his signature below, whether based on statutory or common law, for
employment discrimination or other violations of law, or any state’s human
rights act, including but not limited to claims under the Employment Standards
Act or the Human Rights Act.

Section 5.

Re-Affirmation and Acknowledgement of Prior Restrictive Covenants

5.01As partial consideration for Ceridian entering into the Employment
Agreement, and in consideration of Ceridian granting Gitajn the Stock Options,
Gitajn voluntarily signed and agreed to the Restrictive Covenants.  In this
regard, Gitajn hereby re-affirms the validity and enforceability of the
Restrictive Covenants, and agrees that such terms remain in full force and
effect following execution of this Agreement.  Gitajn further agrees never to
seek to argue or assert that the Restrictive Covenants are not enforceable
against him.

5.02In addition to the Restrictive Covenants, Gitajn further agrees as follows:

 

(a)

not to intentionally make, cause or attempt to cause any other person to make,
any statements, either written or oral, or convey any information about Ceridian
that is disparaging or reflects negatively upon Ceridian; and

 

(b)

to provide, at Ceridian’s reasonable request, and for no additional
consideration, reasonable assistance and cooperation with respect to any legal
matter involving Ceridian, including without limitation, any litigation and/or
any business matter related to his position, function or responsibilities during
his employment with Ceridian or while providing Consulting Services to Ceridian;
provided however that in the event the assistance and cooperation requested by
Ceridian requires him to incur costs or expend monies, or otherwise results in a
material financial cost, Ceridian will reimburse or otherwise compensate Gitajn
for the reasonable amount of such costs or expended monies.

Section 6.Miscellaneous Provisions

6.01Except to the extent the Employment Agreement is amended by this Agreement
and continues in force until the Employment Separation Date:

 

(a)

any and all previous agreements, written or oral, between the parties or on
their behalf relating to the employment (or cessation of employment) by Ceridian
of Gitajn, are hereby terminated and cancelled; and

 

(b)

this Agreement will constitute the whole agreement between the parties with
respect to Ceridian’s engagement of Gitajn as an independent contractor to
provide the Consulting Services from and after the Employment Separation Date,
and any and all previous agreements, written or oral, between the parties or on
their behalf relating to the Consulting Services are hereby terminated and
cancelled,

and each of the parties releases and forever discharges the other of and from
all manner of actions, causes of action, claims and demands whatsoever under or
in respect of any such prior agreements. No modifications, amendments or
variations of the Agreement shall be effective or binding unless agreed to in
writing and properly executed by the parties.

6.02This Agreement shall not be assignable by Gitajn except by the written
consent of Ceridian, and Gitajn covenants and agrees that the Consulting
Services shall be performed by him personally throughout the term of this
Agreement.

6.03It is understood and agreed that either party may waive any provision of
this Agreement intended for such party’s sole benefit, but it is further agreed
that any waiver of the performance of any condition by the other party shall not
constitute a continuing waiver of any other or subsequent default, but shall
include only the particular breach or default so waived.

--------------------------------------------------------------------------------

6.04If any covenant or agreement herein is determined to be void or
unenforceable in whole or in part, it shall not be deemed to affect or impair
the enforceability or validity of any other covenant or agreement of this
Agreement or any part thereof, and any such covenant or agreement may be severed
from this Agreement without affecting the remainder of the Agreement.

6.05This Agreement shall be governed by, construed and enforced in accordance
with the laws of the Province of Ontario and all federal laws applicable
therein.

6.06This Agreement was prepared by the solicitors for Ceridian.  Gitajn
represents by signing this Agreement that he has been given the full opportunity
to obtain such independent legal and other advice as required to allow him to
enter this Agreement, and accordingly the Agreement shall not be construed in
favor of or against either party by reason of or to the extent to which any
party or its legal counsel participated in its preparation.

6.07This Agreement may be executed in one or more counterparts, all of which
together shall be considered one and the same original document, and shall
become effective when one or more such counterparts have been signed by each of
the parties and delivered to the other party. Counterparts may be delivered via
facsimile transmission, electronic mail (including pdf or any electronic
signature complying with applicable laws) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes with the same effect as if both
parties hereto had signed the same document.

IN WITNESS WHEREOF this Agreement has been duly executed by the parties as of
the date written above.

 

 

 

CERIDIAN CANADA LTD.

 

Per:/s/ Scott A. Kitching_____________

Name:Scott A. Kitching

Title:Executive Vice President, General Counsel

I have the authority to bind the company

 

 

 

 

 

CERIDIAN HCM HOLDING INC.

 

Per:/s/ Scott A. Kitching_____________

Name:Scott A. Kitching

Title:Executive Vice President, General Counsel

I have the authority to bind the company

 

 

 

 

 

 

/s/ Susan Gitajn_____________

Witness Signature

Print Name: Susan Gitajn

))))

 

 

 

/s/ Arthur Gitajn______________________

ARTHUR GITAJN

 

--------------------------------------------------------------------------------

SCHEDULE A

 

RELEASE

I, Arthur Gitajn, for the consideration of the amounts set out in the written
agreement titled “Separation Agreement, Release and Consulting Agreement” made
amongst the undersigned, Ceridian Canada Ltd. (“Ceridian Canada”) and Ceridian
HCM Holding Inc. (“Ceridian Holding”), with an effective date of November 6,
2019, and other good and valuable consideration, the receipt and sufficiency of
which is hereby expressly acknowledged, do hereby remise, release and forever
discharge Ceridian Holding, Ceridian Canada, and all of their respective
affiliates, officers, directors, employees and agents (hereinafter collectively
referred to as the “Releasees”) of and from all actions, causes of action,
debts, demands, dues, bonds, accounts, covenants, contracts and claims
whatsoever which I ever had, now have or which I can, shall or may hereafter
have for or by reason of any cause, matter or thing whatsoever existing up to
the present time, including without limiting the generality of the foregoing any
actions, causes of action, suits, debts, demands, or claims relating to my
employment or the termination of my employment with any of the Releasees.  I
also agree not to make any claim or take any proceedings in respect of the
claims released against any person, corporation or other entity who or which
might claim contribution or indemnity from the Releasees.

I hereby specifically covenant, represent and warrant to the Releasees that I
have no further claim against the Releasees for or arising out of my employment
or cessation of employment which specifically includes any claims for notice of
termination, pay instead of notice, severance pay, incentive compensation,
interest and/or vacation pay or claims under The Employment Standards Act or The
Human Rights Code, or the equivalent statutes applicable in my province of
employment.  I also acknowledge that the monies paid to me include any severance
pay and notice pay to which I am entitled under The Employment Standards Act or
the equivalent statute in my province of employment.  In the event that I should
hereafter make any claim or demand or commence or threaten to commence any
action, claim or proceeding against the Releasees for or by reason of any cause,
matter or thing, this document may be raised as a complete bar to any such
claim, demand or action.

I will not disclose the terms of the settlement or its existence to any person
or corporation except for the purposes of dealing with Canada Revenue Agency
(CRA), with a professional legal or financial advisor who agrees to be and is,
professionally bound by confidentiality, or otherwise as required by law.

I agree to indemnify the Releasees and save them harmless from any and all
income tax, employment insurance or Canada Pension Plan charges or payment that
may be claimed by either the Receiver General of Canada or CRA in respect of any
failure on your part to withhold such charges or payments after said, and in the
event that any proceedings are commenced against the Releasees, I agreed to
indemnify them and save them harmless from any money that might be required to
be paid by either CRA or the Receiver General of Canada or by any
Court.  However, and for the avoidance of doubt, I will not be required to
indemnity the Releasees for any fines or penalties assessed by the Receiver
General of Canada or CRA to the extent arising as a result of any negligent
error or omission on the part of Ceridian Canada or any Releasee, and in such
case shall only be required to indemnify for the actual principal amount of
income tax, employment insurance or Canada Pension payable to such agencies.

I have read the above Release and have had the opportunity to obtain independent
legal advice.  I understand that it contains a full and final release of all
claims that I have or may have against the Releasees and that there is no
admission of liability on the part of the Releasees and that any such liability
is denied.




--------------------------------------------------------------------------------

All of the foregoing shall ensure to the benefit of the Releasees, their
successors and assigns, and be binding upon me and my respective heirs,
executors, administrators, successors and assigns.

IN WITNESS WHEREOF I have duly executed this Release this                day of
                               , 20       .

 

 

 

 

Witness Signature

Print Name:

))))

 

 

 

 

ARTHUR GITAJN

 

 

 